J-A07032-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    VANN BRIDGEFORD                            :
                                               :
                       Appellant               :       No. 670 EDA 2021

         Appeal from the Judgment of Sentence Entered March 3, 2021
             In the Court of Common Pleas of Montgomery County
             Criminal Division at No(s): CP-46-CR-0002150-2020


BEFORE: DUBOW, J., McLAUGHLIN, J., and KING, J.

MEMORANDUM BY KING, J.:                                     FILED MAY 13, 2022

        Appellant, Vann Bridgeford, appeals from the judgment of sentence

entered in the Montgomery County Court of Common Pleas, following his

bench trial conviction for driving under the influence (“DUI”).1 We affirm.

        The trial court set forth the relevant facts and procedural history of this

case as follows:

           On December 22, 2019, at approximately 1:40 am, Lavar
           Stevens (“Mr. Stevens”), a security guard at The Wyncote
           Towers for Cardinal Point, located at 8470 Limekiln Pike, in
           Cheltenham Township, Montgomery County, received a call
           that an individual, later identified as [Appellant], had run his
           vehicle into the metal garage door of Building Two.
           Responding immediately, Mr. Stevens arrived at the lobby
           level garage entryway of Building Two to find [Appellant],
           seated behind the wheel of his still-running Porsche
           Panamera which had been driven into the Building’s garage
           door. After asking [Appellant] if he was alright, Mr. Stevens
____________________________________________


1   75 Pa.C.S.A. § 3802(a)(1).
J-A07032-22


       asked [Appellant], the sole occupant of the vehicle, to shut
       the vehicle’s engine off. Returning to his security rover to
       contact police and write up a report of the incident, Mr.
       Stevens heard [Appellant] restart his vehicle, and turned to
       observe [Appellant] reverse, and then drive his vehicle
       again into the garage door. Alarmed by [Appellant]’s
       behavior, Mr. Stevens immediately called 911 and the police
       arrived minutes later.

       Upon arrival, Officers Nicholas O’Connor (“Ofc. O’Connor”)
       and Dave Choi (“Ofc. Choi”) of the Cheltenham Township
       Police Department spoke briefly with Mr. Stevens before
       approaching [Appellant], still seated behind the wheel of his
       vehicle, impacting the garage door as a result of which was
       crushed at the bottom. Upon reaching [Appellant]’s open
       driver side window, Ofc. O’Connor observed that, in addition
       to exhibiting telltale signs of alcohol intoxication, including
       bloodshot eyes, heavily slurred speech, a disheveled
       appearance, and an odor [of] alcohol, [Appellant]’s pants
       were also inexplicably wet and he appeared baffled and
       perplexed by the circumstances in which he found himself.
       During the interaction, [Appellant], whose speech was
       slurred, appeared to be on his cell speaking with someone,
       continued his call while Ofc. O’Connor attempted to learn
       [Appellant]’s identity and what had happened. He also
       repeatedly asked [Appellant] for his license and registration
       to no avail, and instead, [Appellant] responded incorrectly
       that his name was “Shawn,” and was unable to explain how
       his vehicle had crashed into the lowered garage door.

       Following the initial interaction, [Appellant] departed the
       vehicle where he almost stumbled into Ofc. O’Connor.
       [Appellant], unsteady on his feet, was assisted to the police
       cruiser which furthered Ofc. O’Connor’s belief of
       [Appellant]’s intoxication. Ultimately, [Appellant] admitted
       both that he had been drinking a few hours earlier at the
       residence of his mother, located at 4945 Fairhill Street,
       Philadelphia, and left her home after midnight, to drive back
       to the Towers where he lives with his girlfriend. Ofc.
       O’Connor did not conduct any field sobriety test at the time
       because [Appellant] clearly displayed signs of intoxication
       and the potential danger of [Appellant] harming himself
       when performing the test. Given [Appellant]’s unsteady
       gate, disheveled appearance, slurred speech, bloodshot

                                    -2-
J-A07032-22


          eyes, and odor of alcohol, Ofc. O’Connor determined, based
          on his experience and training that [Appellant] was
          incapable of safely operating a motor vehicle and proceeded
          to place [Appellant] under arrest for driving under the
          influence. Once in the police cruiser, Ofc. O’Connor read
          [Appellant] the PennDOT DL-26 form twice.

(Trial Court Opinion, filed June 25, 2021, at 1-3). On March 3, 2021, following

a bench trial, the court convicted Appellant of DUI and sentenced him to 48

hours of house arrest. Appellant timely filed a notice of appeal on March 26,

2021.     On April 14, 2021, the court ordered Appellant to file a Pa.R.A.P.

1925(b) concise statement of errors complained of on appeal, and Appellant

timely complied on May 27, 2021.

        Appellant now raises one issue for our review:

          Whether the Commonwealth failed to present sufficient
          evidence to sustain a conviction for 75 Pa.C.S. § 3802(a)(1),
          Driving   Under     the   Influence    (DUI),    where    the
          Commonwealth did not introduce evidence to establish that
          Appellant drove on a “Highway” or “Trafficway” while
          intoxicated or impaired, as required under 75 Pa.C.S. §
          3101, and as those terms are defined by 75 Pa.C.S. § 102.

(Appellant’s Brief at 4).

        Appellant argues that the area in which he was found operating his car

while intoxicated is not open to the public for vehicle traffic and can only be

accessed via key card or permission from security. Therefore, Appellant avers

that the area is not a “highway” or “trafficway” as defined by Section 102 of

the Motor Vehicle Code, but more akin to a private road or driveway. Appellant

maintains that there was insufficient evidence to establish that he drove his

vehicle outside of this private area while intoxicated. Appellant stresses that

                                      -3-
J-A07032-22


the Commonwealth presented no evidence that he was intoxicated such that

he was rendered incapable of safely driving a vehicle when he was driving on

a public road. Appellant concludes the Commonwealth presented insufficient

evidence to establish that he drove while intoxicated on a highway or

trafficway which is a material element of DUI, and this Court must vacate his

judgment of sentence. We disagree.

      Our standard and scope of review in this case are as follows:

         The standard we apply in reviewing the sufficiency of the
         evidence is whether viewing all the evidence admitted at
         trial in the light most favorable to the verdict winner, there
         is sufficient evidence to enable the fact-finder to find every
         element of the crime beyond a reasonable doubt. In
         applying [the above] test, we may not weigh the evidence
         and substitute our judgment for the fact-finder. In addition,
         we note that the facts and circumstances established by the
         Commonwealth need not preclude every possibility of
         innocence. Any doubts regarding a defendant’s guilt may
         be resolved by the fact-finder unless the evidence is so weak
         and inconclusive that as a matter of law no probability of
         fact may be drawn from the combined circumstances. The
         Commonwealth may sustain its burden of proving every
         element of the crime beyond a reasonable doubt by means
         of wholly circumstantial evidence. Moreover, in applying the
         above test, the entire record must be evaluated and all
         evidence actually received must be considered. Finally, the
         [finder] of fact while passing upon the credibility of
         witnesses and the weight of the evidence produced, is free
         to believe all, part or none of the evidence.

Commonwealth v. Jones, 874 A.2d 108, 120-21 (Pa.Super. 2005) (quoting

Commonwealth v. Bullick, 830 A.2d 998, 1000 (Pa.Super. 2003)).

      The Motor Vehicle Code defines the offense of DUI—general impairment

as follows:


                                     -4-
J-A07032-22


         § 3802.     Driving under influence of alcohol or
         controlled substance

         (a)   General impairment.—

            (1) An individual may not drive, operate or be in
            actual physical control of the movement of a vehicle
            after imbibing a sufficient amount of alcohol such that
            the individual is rendered incapable of safely driving,
            operating or being in actual physical control of the
            movement of the vehicle.

75 Pa.C.S.A. § 3802(a)(1).

      Section 3101 of the Motor Vehicle Code provides that: “The provisions

of…Chapter 38 (relating to driving after imbibing alcohol or utilizing drugs)

shall apply upon highways and trafficways throughout this Commonwealth.”

75 Pa.C.S.A. § 3101. Thus, an essential element of DUI is that a vehicle has

been operated on a highway or trafficway while the operator of the vehicle is

under the influence of alcohol. See Commonwealth v. Zabierowsky, 730

A.2d 987, 989 (Pa.Super. 1999). The Motor Vehicle Code defines “highway”

and “trafficway” as follows:

         § 102. Definitions

         Subject to additional definitions contained in subsequent
         provisions of this title which are applicable to specific
         provisions of this title, the following words and phrases
         when used in this title shall have, unless the context clearly
         indicates otherwise, the meanings given to them in this
         section:

                                  *    *    *

         “Highway.” The entire width between the boundary lines
         of every way publicly maintained when any part thereof is
         open to the use of the public for purposes of vehicular travel.

                                      -5-
J-A07032-22


         The term includes a roadway open to the use of the public
         for vehicular travel on grounds of a college or university or
         public or private school or public or historical park.

                                  *    *    *

         “Trafficway.” The entire width between property lines or
         other boundary lines of every way or place of which any part
         is open to the public for purposes of vehicular travel as a
         matter of right or custom.

75 Pa.C.S.A. § 102.

      “Pennsylvania law recognizes that roadways in private areas, or areas

restricted to permit-holders, can still meet the ‘public use’ requirement for

purposes of Sections 3101, 102 and the DUI statute.” Commonwealth v.

Lees, 135 A.3d 185, 189 (Pa.Super. 2016). “Even if restricted by signs, if a

parking lot is used by members of the public, it is a trafficway for purposes of

75 Pa.C.S.A. § 3101.”     Commonwealth v. Wilson, 553 A.2d 452, 454

(Pa.Super. 1989), appeal denied, 522 Pa. 603, 562 A.2d 826 (1989) (affirming

DUI conviction where intoxicated driver operated vehicle within private Elks

Club parking lot).

      Further, “Subsection (a)(1) [of the DUI statute] is a general provision

and provides no specific restraint upon the Commonwealth in the manner in

which it may prove that an accused operated a vehicle under the influence of

alcohol to a degree which rendered him incapable of safe driving.”

Commonwealth v. Loeper, 541 Pa. 393, 402-03, 663 A.2d 669, 673-74

(1995). Further:

         The types of evidence that the Commonwealth may proffer

                                      -6-
J-A07032-22


          in a subsection 3802(a)(1) prosecution include but are not
          limited to, the following: the offender’s actions and
          behavior, including manner of driving and ability to pass
          field sobriety tests; demeanor, including toward the
          investigating officer; physical appearance, particularly
          bloodshot eyes and other physical signs of intoxication; odor
          of alcohol, and slurred speech. Blood alcohol level may be
          added to this list, although it is not necessary....

                                       *       *   *

          Regardless of the type of evidence that the Commonwealth
          proffers to support its case, the focus of subsection
          3802(a)(1) remains on the inability of the individual to drive
          safely due to consumption of alcohol—not on a particular
          blood alcohol level.

Commonwealth v. Segida, 604 Pa. 103, 115-16, 985 A.2d 871, 879 (2009).

       Instantly, the trial court concluded that the parking area where

Appellant drove his car while intoxicated was a “trafficway”.2             The

Commonwealth presented evidence that the area where Appellant was

operating his vehicle was a common space between three large apartment

buildings. Each apartment building has approximately thirteen floors and the

residents of all three buildings regularly use the road where Appellant was

driving. Further, although access to the area was restricted to those who have

an authorized keycard, guests of residents and delivery workers were also

permitted to enter and use the road. Based on the forgoing evidence, we

discern no error in the trial court’s determination that the Commonwealth


____________________________________________


2 Appellant does not dispute that he was intoxicated such that he was
incapable of operating a vehicle safely while in the parking area of his
apartment complex.

                                           -7-
J-A07032-22


presented sufficient evidence to meet the public use requirement of Section

102.3 See Commonwealth v. Cameron, 668 A.2d 1163 (Pa.Super. 1995)

(holding parking lot adjacent to large apartment building where access was

restricted to tenants satisfied “public use” requirement of Section 102 where

sufficient number of users, such as guests of tenants and occasional third

persons, would use lot; tenants, employees, and others who have advantage

of restricted parking facility still deserve and expect to be protected from

incidents involving serious traffic offenses).

       Further, the trial court found that there was sufficient circumstantial

evidence to conclude that Appellant drove on public roads outside of his

apartment complex while intoxicated. Appellant admitted that he drank wine

at his mother’s house which was approximately 20 minutes from his

apartment. There was no evidence that Appellant consumed alcohol anywhere

other than his mother’s house.           Appellant further stated that he left his



____________________________________________


3  Appellant asserts that this case is controlled by Commonwealth v.
McFadden, 547 A.2d 774 (Pa.Super. 1988) (holding Commonwealth failed to
present sufficient evidence to establish that dead-end road used by residents
of trailer park was “trafficway” as defined by Section 102). We note that
McFadden predates Cameron and is a non-binding plurality decision.
Appellant also relies on Commonwealth v. Wyland, 987 A.2d 802
(Pa.Super. 2010), appeal denied, 608 Pa. 623, 8 A.3d 346 (2010) for the
proposition that roads with access restricted by security and keycards are not
“trafficways.” However, Wyland involved a road within a heavily guarded
military installation. The facts of this case are much more analogous to
Cameron which involved the parking lot of a large apartment complex with
limited access to non-tenants. As such, neither McFadden nor Wyland are
controlling in the instant matter.

                                           -8-
J-A07032-22


mother’s house after midnight and drove to his apartment. Shortly after 1:00

a.m., Appellant crashed his vehicle into the parking garage door at his

apartment complex. The security guard who responded to the incident found

Appellant alone in his vehicle with the engine still running. The security guard

observed Appellant crash into the garage door again and believed that

Appellant was intoxicated.     The responding police officer observed that

Appellant had bloodshot eyes, heavily slurred speech, smelled of alcohol, was

unresponsive to questioning, and unsteady on his feet. The officer further

determined that Appellant so clearly displayed signs of intoxication that it was

unnecessary to perform field sobriety tests out of concern that Appellant would

hurt himself. See Segida, supra.

      Based on this evidence, the trial court concluded that Appellant drove

while intoxicated from his mother’s house to his apartment. Viewed in the

light most favorable to the Commonwealth as the verdict winner, the

Commonwealth presented sufficient circumstantial evidence to sustain

Appellant’s conviction for DUI. See Jones, supra. Accordingly, we affirm

the judgment of sentence.

      Judgment of sentence affirmed.




                                     -9-
J-A07032-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/13/2022




                          - 10 -